Citation Nr: 1719042	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-21 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the lower extremities, to include peripheral neuropathy, lumbosacral radiculopathy, multiple sclerosis, fibromyalgia, and/or reflex sympathetic dystrophy, including as an undiagnosed illness or medically unexplained chronic multisymptom illness incurred as a result of service in Southwest Asia during the Gulf War.

2.  Entitlement to service connection for a skin disability of the lower extremities to include stasis dermatitis, including as an undiagnosed illness or medically unexplained chronic multisymptom illness incurred as a result of service in Southwest Asia during the Gulf War.

3.  Entitlement to service connection for hypertension, including as an undiagnosed illness or medically unexplained chronic multisymptom illness incurred as a result of service in Southwest Asia during the Gulf War.

4.  Entitlement to service connection for headaches, including migraine headaches, to include as an undiagnosed illness or medically unexplained chronic multisymptom illness incurred as a result of service in Southwest Asia during the Gulf War.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as an undiagnosed illness or medically unexplained chronic multisymptom illness incurred as a result of service in Southwest Asia during the Gulf War.

6.  Entitlement to service connection for disability claimed as Gulf War Syndrome.

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March, May and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the June 2011 Statement of the Case (SOC) addressing the matters on appeal, the RO did not specifically address a claim of "entitlement to service connection for disability claimed as Gulf War Syndrome."  However, a review of the SOC shows that the RO considered the applicable provisions relating to chronic multisymptom undiagnosed illnesses in rendering a decision.  See 38 C.F.R. § 3.317.  Nevertheless, the Board has included the issue on appeal because it was addressed separately in the May 2009 rating decision on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board.  After a November 2016 letter notifying the Veteran of the hearing was returned as undeliverable, the Veteran was ultimately notified by a letter dated February 17, 2017, that his videoconference hearing was scheduled for March 6, 2017. 

On March 2, 2017, the Veteran contacted the VA National Call Center to request that the hearing be rescheduled.  He explained that he needed more time to prepare for the hearing than that which was provided.  The National Call Center forwarded the request to the VA Claims Intake Center.

On March 6, 2017, the Veteran failed to appear for his scheduled hearing.  A notation to that effect was associated with the file.  See March 6, 2007, "Failure to Appear for Board Hearing." 

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704(c ).  Here, the request was received by VA four days prior to the hearing.  The Veteran likely did not receive notice of the hearing two weeks prior to the scheduled date, and even if he did, he would have had little to no time to submit a timely request to reschedule the hearing.  He has requested that the hearing be rescheduled to allow him time to prepare.  Accordingly, regardless of when the Veteran received notice of the hearing and submitted his request to reschedule his Board hearing, the Board concludes that good cause is shown for the Veteran's failure to appear.  Accordingly, the motion to reschedule the videoconference hearing before the Board is granted.  See 38 C.F.R. § 20.704(d) (providing for a further request for hearing based on good cause for failure to appear).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




